Stevens, J.
(dissenting). An examination of the entire record leads me to the conclusion that the preliminary contract for the sale of these municipal utilities was not made and submitted to the voters of the city in the manner required by the statutes, and that the electors were led to vote for the sale of these utilities largely because of their desire to have a memorial city building, and that in so do-, ing they did not express their deliberate judgment upon the question of the sale of the gas and electric plants.
It also seems apparent that the city officials were so interested in reducing the municipal debt and in securing the municipal building that they did not exercise care to protect the interests of the public in making the sale. Otherwise they would not have agreed to convey to the plaintiff as a part of the gas and electric utilities such things as the city jail and the pumping-station equipment which it was absolutely essential that the city should retain if it was to continue to operate its own waterworks.
The whole proceeding appears to have been conducted with a haste and a disregard of statutory requirements that should, in my judgment, be held to have invalidated the sale. No attempt will be made to consider all the defects in the proceedings, because there are two outstanding failures to comply with statutory requirements, either of which, in my judgment, is sufficient to invalidate the entire proceeding.
1. Sub. (13) of sec. 66.06 of the Statutes requires the preliminary agreement for the sale of a public utility owned by a city to be authorized by a “resolution or ordinance.” *260Sub. (1) of the same section provides: “Whenever the •phrase ‘resolution or ordinance’ is used in this section, it means, as to villages and cities, ordinance only.”
No rule is more firmly settled in - Wisconsin than that which requires statutes “to be interpreted in accordance with their plain and obvious meaning and to carry out the clearly expressed legislative intent.” State v. Smith, 184 Wis. 664, 668, 200 N. W. 638. “Whatever the rule or practice may be in other jurisdictions, this court has adhered consistently to the rule that where the language of the statute is plain and unambiguous it is not subject to construction and is to be enforced and applied in accordance with its terms, and that construction can be resorted to only when there is real uncertainty as to the meaning and intent of the legislative declaration.” Kieckhefer Box Co. v. John Strange Paper Co. 180 Wis. 367, 398, 189 N. W. 145, 193 N. W. 487, 196 N. W. 572.
The language of sub. (1) of sec. 66.06 of the Statutes is as plain and unambiguous as the English language can make it. To hold that sec. 66.06 of the Statutes permits this preliminary agreement to be authorized by resolution is to disregard and override the obvious meaning of the language used by the legislature, and to add an exception to the statutes which the legislature itself has not seen fit to add thereto and which is in fact contrary to the expressed intent of the legislature as I gather that intent from the statutes. “It is not the function of the court to add language to a statute or to add exceptions” thereto. State ex rel. U. S. F. & G. Co. v. Smith, 184 Wis. 309, 316, 199 N. W. 954.
There is nothing in the application of the statute here in question to the subject matter of the sale of publicly-owned utilities that gives rise to any ambiguity. The requirement that such sale shall be authorized by ordinance instead of resolution is not a requirement that is either so absurd, harsh, or unreasonable as to involve the legislative purpose in obscurity or to produce a conviction that the plain and *261literal meaning of the statute does not express the real legislative intent. “The act is so clear and explicit that it is not subject to construction. Construction may be resorted to only where ambiguity exists. It is impossible to discover any ambiguity in the statute with which we are dealing.” Rusk Farm D. Dist. v. Industrial Comm. 186 Wis. 232, 234, 202 N. W. 204. Where “there is no ambiguity, uncertainty, or doubt about the meaning of the statute, ... we must apply it as written.” Schaut v. Joint School Dist. 191 Wis. 104, 108, 210 N. W. 270, 272.
It is not unreasonable to require an agreement to sell the plant which supplies a city with such necessities as gas and electricity and which involves the transfer of $450,000 worth of property to be authorized by the more formal and deliberate action which attends the adoption of an ordinance so as to prevent hasty and ill-considered action which might result under the less formal and less deliberate procedure ordinarily attendant upon the adoption of a resolution. Had the action been more formal and deliberate in this case, the city jail and the pumping plant of the city waterworks would probably not have been sold to the plaintiff as a part of the gas and electric utility. .
The court can resort to the notes of the revisor of statutes only “where obscurity would otherwise exist.” State ex rel. Globe Steel Tubes Co. v. Lyons, 183 Wis. 107, 119, 197 N. W. 578. The statute expressly provides that these “notes shall not constitute any part of the bill nor of the act if the bill shall be enacted.” Sub. (3), sec. 35.08, Stats. These notes do not appear either in the session laws or in the statutes. They a.re not accessible to the people of the state who have occasion to examine and to rely upon the official editions of the statutes. To hold that a plain and unambiguous provision of the statute can be given a meaning contrary to its clearly expressed intent by reference to the notes of the revisor is to adopt a rule of construction which will render it unsafe for the people of the state to rely upon published *262statutes no matter how clearly and unambiguously they express the legislative intent, without consulting the revisor’s notes, which notes may not be accessible outside the archives in the capitol building at Madison, and they are not always accessible then without the expenditure of considerable time and labor, as members of this court have had occasion to know when they desired to examine these' notes filed in the vaults of the secretary of state. On the other hand, when an ambiguity appears upon the face of the statute, every one examining the statutes and relying upon them has notice of the fact that such uncertainty or ambiguity exists and that, if necessary, resort can be had to the re-visor’s notes as an aid in determining the intent of the legislature.
2. Sub. (13) (c) of sec. 66.06 of the Statutes makes the determination by the railroad commission of the question “whether the interests of the municipality and of the residents thereof will be best served by the sale” a prerequisite to the sale of any municipally-owned-public utility. This finding has not been made by the commission in this case. Had the commission simply fixed the price and terms of the sale it might have been presumed that it had performed its duty and made the finding which is a statutory prerequisite to the approval of the sale and the fixing of the price and terms of sale. But the commission has left no room for presumptions. By its order approving the price and terms of sale it has made it plain that it did not perform this statutory duty, for it recites that it “does not express an opinion as to the advisability or inadvisability of the proposed sale, that being a matter of public policy for the determination of the people of the city of Fort Atkinson by referendum as provided in said statute. In other words, the finding of the commission is to the effect that if the people of the city of Fort Atkinson wish to sell their public utility properties, the terms of the preliminary agreement will afford the city a fair compensation for said properties.” It is clear from this *263explicit statement that the commission carefully avoided any determination of the question whether the interests of the city of Fort Atkinson or its residents will be best served by the sale of its public utilities. I cannot concur in holding that this clear and explicit declaration by the commission that it did not perform its statutory duty can be disregarded as mere surplusage or extraneous matter which must of necessity be wholly disregarded before one can arrive at the conclusion that the commission has performed the duty imposed upon it by statute. All that the commission did was to approve the price arid the terms of the sale and to determine that the terms of the preliminary agreement of sale will afford the city a fair compensation for its gas and electric plants, if the residents of the city determine that the same should be sold.
I concur in holding that the vesting of the power in the commission to determine whether the interests of the city and of its inhabitants will best be served by the sale of these plants does not constitute an unconstitutional delegation of legislative power, and dissent only from the holding that the commission has performed the duty imposed upon it by statute.
The legislature having determined that such a finding by the commission is an essential prerequisite to the sale of a municipally-owned utility and the required finding not having been made, I believe that the conclusion should follow that the city of Fort Atkinson could not transfer its gas and electric utilities to the plaintiff and the plaintiff had no right to a judgment quieting title to this plant in the plaintiff company.
I am authorized to say that Mr. Justice Owen concurs in these views, and that Mr. Justice Crownhart concurs in the second ground of dissent.
A motion for a rehearing was denied, with $25 costs, on June 20, 1927.